Miller, J.,
concurs in the result, with the following memorandum: I concur in the majority’s conclusion that the plaintiff mother has failed to establish the need for an upward modification of child support to provide for a special educational curriculum for the parties’ only child. The record reflects that each party has contributed to their daughter’s college education at the University of Bridgeport and that her *515educational needs are adequately being met. The plaintiff mother has failed to establish that this arrangement is otherwise in need of modification (see, Brevetti v Brevetti, 182 AD2d 606; Neckers v Neckers, 160 AD2d 693).
However, I concur separately because it is essential to state that this case should not be construed to hold that a child with a learning disability and special educational needs may not in appropriate circumstances be entitled to increased child support from a noncustodial parent to pay for a specialized college curriculum. Where special circumstances are otherwise established (see, Haimowitz v Gerber, 153 AD2d 879; see also, Frankel v Frankel, 82 AD2d 796 [in which special circumstances were found to warrant the payment of tuition based only upon consideration of the noncustodial parent’s financial ability and the home environment without reference to the child’s academic ability]), and it is proven that the child possesses an inchoate academic ability which may be fostered by a specialized educational program, clearly then it may be within that child’s best interest to receive the additional support necessary to provide for a specialized college education (see, Scheuer v Scheuer, 144 AD2d 225). Under such circumstances, an upward modification of child support could well be warranted.
Notwithstanding this child’s superior intelligence (she scored in the 91st percentile of the Wechsler Intelligence Scale for Children), she suffered from some form of learning disability which deterred her reading ability, and resulted in a poor high school academic performance. That such a child merits an appropriate college education is borne out by her first semester college performance, when she placed in the top half of her class. In this case, since the parents are jointly providing for the child’s education, there is presently no need for an increase in education-related support.